DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on 03/27/2020 after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .  Claims 1-20 are pending in the present application.

Information Disclosure Statement
	Information Disclosure Statement filed on 09/08/2020 was being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, enumerated grouping of abstract concepts for mathematical computation in a design space without significantly more. The claims recited  a method, comprising: generating three-dimensional (3D) reservoir simulation data regarding a subsurface formation, wherein the 3D reservoir simulation data corresponds to a plurality of reservoir properties at a predetermined timestep within a reservoir simulation; generating a 3D pixel dataset using the 3D reservoir simulation data, wherein each pixel of the 3D pixel dataset is determined based on a plurality of reservoir property values, and wherein each pixel of the 3D pixel dataset comprises a red value, a green value, and a blue value that corresponds to 
 	Under the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50–57 (Jan. 7, 2019) (“2019 Revised Guidance”), we, as patent examiners, are supposed to determine under Alice step 1 or “Step 2A” to whether the claim recites:
 	(1)	Prong One: any judicial exceptions, including certain groupings of abstract ideas (i.e., [i] mathematical concepts, [ii] mental processes, or [iii] certain methods of organizing human activity such as a fundamental economic practice or managing personal behavior or relationships or interactions between people); and
(2)	Prong Two: additional elements that integrate the judicial exception into a practical application (see Manual of Patent Examining Procedure (“MPEP”) §§ 2106.05(a)–(c), (e)–(h)).   See 2019 Revised Guidance, 84 Fed. Reg. at 51–52, 55, Revised Step 2A, Prong One (Abstract Idea) and Prong Two (Integration into A Practical Application).  Only if a claim: (1) recites a judicial exception, and (2) does not integrate that exception into a practical application, do we then evaluate whether the claim provides an “inventive concept” under Alice step 2 or “Step 2B.”  See 2019 Revised Guidance at 56; Alice, 573 U.S. at 217–18.  For example, we look to whether the claim:
(1)	adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or

 	Alice/Mayo—Step 1 (Abstract Idea) 
Step 2A–Prongs 1 and 2 identified in the Revised Guidance 
Step 2A, Prong One
 Turning now to the first step of the Alice inquiry, with the broadest reasonable interpretation of claim 1 relates to obtaining data for in a simulation environment or a computation model wherein the data represented as dataset generating a 3D pixel dataset using the 3D reservoir simulation data, wherein each pixel of the 3D pixel dataset is determined based on a plurality of reservoir property values, and wherein each pixel of the 3D pixel dataset comprises a red value, a green value, and a blue value that corresponds to three different reservoir property values out of the plurality of reservoir property values; generating a two-dimensional (2D) pixel dataset using the 3D pixel dataset, wherein the 2D pixel dataset corresponds to a single video frame within a plurality of video frames; and generating a compressed video dataset using the plurality of video frames and a video compression algorithm.   Thus, it is clear the data space and properties for reservoir data were mathematically transformed to subspace data set in order to compress more data for modeling and representation in the design data space.  
Information, as such, is intangible, and data analysis and algorithms, without more, are considered as abstract ideas.  See, e.g., Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007); Parker v. Flook, 437 U.S. 584, 589, 594–95 (1978) (“an algorithm, or mathematical formula, is like a law of nature”); Gottschalk v. Benson, 409 U.S. 63 (1972) (“collecting information [and analysis], including when limited to particular content (which does 
 	Step 2A, Prong Two (Integration into a Practical Application)
Under Prong Two of the Revised Guidance: 
The claim does not integrate the cited features into a real and practical application.  The claim does not apply or control data from the reservoir properties into useful and practical solution to a real application.  The claim failed to provide any additional claim limitations beyond the judicial exception and evaluate the additional limitations individually and in combination for determining whether these limitations integrate the judicial exception.
Claim 1 failed to integrate the judicial exception into a practical application because the additional claim elements such as a memory, a processor, or processing device recited in claim 1 recite purely conventional computer functions of collecting information, storing and transforming that information for a particular use.
Claim 2 cited the method of claim 1, further comprising: identifying a plurality of files associated with the reservoir simulation; scanning every file out of the plurality of files; estimating a time duration of the reservoir simulation based on the plurality of files scanned; 
 	Claim 3 cited the method of claim 2, further comprising: determining a size of the predetermined timestep based on the plurality of reservoir properties, the size of the predetermined timestep being based on the time duration estimated; determining convergence characteristics and outputting properties for the reservoir simulation, the outputting properties comprising a total number of timesteps in the reservoir simulation; and performing non-linear iterations to generate the 2D pixel dataset, the non-linear iterations comprising validating 3D reservoir simulation data well management system and solving the non-linear iterations with a linear solver, wherein the plurality of reservoir properties comprises pressure and saturation changes through a reservoir.  The cited features are related to data in the simulation.  It is nonstatutory subject matter because of the reason as set in the rejection of failing to integrate into a useful and practical application.  The claim is nonstatutory subject matter.
Claim 4 cited the method of claim 3, wherein the single video frame corresponds to a particular timestep within the total number of timesteps.  This is related to data in time interval. It is nonstatutory subject matter for the reason as set.
Claim 5 cited the method of claim 3, wherein the predetermined timestep is configured to output the reservoir simulation data compressed using two different output frequencies, a first output frequency being a conventional output and a second output frequency being a 
Claim 6 cited the video compression algorithm is based on interframe compression and an H.264 codec.  It is a data compression algorithm.  It is nonstatutory subject matter for mathematical algorithm.
Claim 7 cited the method of claim 1, further comprising: converting the plurality of reservoir properties into floating values; and interpreting the floating-point values to generate the 3D pixel dataset through interpolation.  It is related to mathematical computation for data conversion.  It is non statutory subject matter.
Claim 8 cited the method of claim 1, further comprising: observing the plurality of reservoir properties in a compressed video form.   It is nonstatutory subject matter for the reason of data representation for observation.
Claim 9 cited computer system, comprising: a processor; and a memory coupled to the processor, the memory comprising functionality for: generating three-dimensional (3D) reservoir simulation data regarding a subsurface formation, wherein the 3D reservoir simulation data corresponds to a plurality of reservoir properties at a predetermined timestep within a reservoir simulation; generating a 3D pixel dataset using the 3D reservoir simulation data, wherein each pixel of the 3D pixel dataset is determined based on a plurality of reservoir property values, and wherein each pixel of the 3D pixel dataset comprises a red value, a green value, and a blue value that corresponds to three different reservoir property values out of the plurality of reservoir property values; generating a two-dimensional (2D) pixel dataset using the 3D pixel dataset, wherein the 2D pixel dataset corresponds to a single video frame within a 
With the broadest reasonable interpretation, claim 1 relates to a system for obtaining data for in a simulation environment or a computation model wherein the data represented as dataset generating a 3D pixel dataset using the 3D reservoir simulation data, wherein each pixel of the 3D pixel dataset is determined based on a plurality of reservoir property values, and wherein each pixel of the 3D pixel dataset comprises a red value, a green value, and a blue value that corresponds to three different reservoir property values out of the plurality of reservoir property values; generating a two-dimensional (2D) pixel dataset using the 3D pixel dataset, wherein the 2D pixel dataset corresponds to a single video frame within a plurality of video frames; and generating a compressed video dataset using the plurality of video frames and a video compression algorithm.   Thus, it is clear the data space and data representation were mathematically transformed to subspace data set in order to compress more data for modeling and representation in the design data space.  
Information, as such, is intangible, and data analysis and algorithms, without more, are considered as abstract ideas.  See, e.g., Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007); Parker v. Flook, 437 U.S. 584, 589, 594–95 (1978) (“an algorithm, or mathematical formula, is like a law of nature”); Gottschalk v. Benson, 409 U.S. 63 (1972) (“collecting information [and analysis], including when limited to particular content (which does not change its character as information),” and “analyzing information by steps people go through in their minds, or by mathematical algorithms, without more,” are “within the realm of abstract ideas.”  Elec. Power Group., 830 F.3d at 1353–54; see Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014); CyberSource Corp. v. Retail 
 	Step 2A, Prong Two (Integration into a Practical Application)
Under Prong Two of the Revised Guidance, the claims  do not provide a processing element to integrate the judicial exception into a practical application.  That is, we identify any additional claim limitations beyond the judicial exception and evaluate the additional limitations individually and in combination for determining whether these limitations integrate the judicial exception.
Claim 9 does not integrate the judicial exception into a practical application because the additional claim elements such as a memory, a processor, or processing device recited in claim 1 recite purely conventional computer functions of collecting information, storing and transforming that information for a particular use.
 	Step 2A, Prong Two (Integration into a Practical Application)
Under Prong Two of the Revised Guidance: 
The claim does not integrate the cited features into a real and practical application.  The claim does not apply or control data from the reservoir properties into useful and practical solution to a real application.  The claim failed to provide any additional claim limitations beyond the judicial exception and evaluate the additional limitations individually and in combination for determining whether these limitations integrate the judicial exception.

Claim 10 cited the system of claim 9, wherein the memory further comprises functionality for: identifying a plurality of files associated with the reservoir simulation; scanning every file out of the plurality of files; estimating a time duration of the reservoir simulation based on the plurality of files scanned; and obtaining the plurality of reservoir properties values from the plurality of files scanned, wherein the 3D reservoir simulation data comprises a value indicating a number of the plurality of files, the time duration, and the plurality of reservoir property values.  The claim cited data representation in the data process system as claimed.  It is nonstatutory subject matter for the reason of failing to integrate the data into a real and practical application with design properties and real solution.  Claim 10 is nonstatutory subject matter.
Claim 11 cited the system of claim 10, wherein the memory further comprises functionality for: determining a size of the predetermined timestep based on the plurality of reservoir properties, the size of the predetermined timestep being based on the time duration estimated; 
determining convergence characteristics and outputting properties for the reservoir simulation, the outputting properties comprising a total number of timesteps in the reservoir simulation; and performing non-linear iterations to generate the 2D pixel dataset, the non-linear iterations comprising validating 3D reservoir simulation data well management system and 
Claim 12 cited the system of claim 11, further comprising: wherein the single video frame corresponds to a particular timestep within the total number of timesteps.  The cited features are related to video data in a timestep.  It is nonstatutory subject matter.
Claim 13 cited the system of claim 11, wherein the predetermined timestep is configured to output the reservoir simulation data compressed using two different output frequencies, a first output frequency being a conventional output and a second output frequency being a compressed output.
Claim 14 cited the system of claim 9, Wherein the video compression algorithm is based on interframe compression and an H.264 codec.  It is a mathematical algorithm  with abstract data representation for the computation.  It is nonstatutory subject matter.
Claim 15 cited the system of claim 9, further comprising: converting the plurality of reservoir properties into floating-point values; and interpreting the floating-point values to generate the 3D pixel dataset through interpolation.  It is a mathematical transformation.  The claim is directed to a nonstatutory subject matter
Claim 16 cited a non-transitory computer readable medium storing instructions executable by a computer processor, the instructions comprising functionality for: generating three-dimensional (3D) reservoir simulation data regarding a subsurface formation, wherein the 3D reservoir simulation data corresponds to a plurality of reservoir properties at a 
wherein each pixel of the 3D pixel dataset is determined based on a plurality of reservoir property values, and wherein each pixel of the 3D pixel dataset comprises a red value, a green value, and a blue value that corresponds to three different reservoir property values out of the plurality of reservoir property values; generating a two-dimensional (2D) pixel dataset using the 3D pixel dataset, wherein the 2D pixel dataset corresponds to a single video frame within a plurality of video frames; and generating a compressed video dataset using the plurality of video frames and a video compression algorithm.  The claim is related to present data in various formats and styles for visualization.  It is nonstatutory subject matter for data representation in the simulation.
With the broadest reasonable interpretation, claim 1 relates to a system for obtaining data for in a simulation environment or a computation model wherein the data represented as dataset generating a 3D pixel dataset using the 3D reservoir simulation data, wherein each pixel of the 3D pixel dataset is determined based on a plurality of reservoir property values, and wherein each pixel of the 3D pixel dataset comprises a red value, a green value, and a blue value that corresponds to three different reservoir property values out of the plurality of reservoir property values; generating a two-dimensional (2D) pixel dataset using the 3D pixel dataset, wherein the 2D pixel dataset corresponds to a single video frame within a plurality of video frames; and generating a compressed video dataset using the plurality of video frames and a video compression algorithm.   Thus, it is clear the data space and data representation were mathematically transformed to subspace data set in order to compress more data for modeling and representation in the design data space.  

 	Step 2A, Prong Two (Integration into a Practical Application)
Under Prong Two of the Revised Guidance, the claims  do not provide a processing element to integrate the judicial exception into a practical application.  That is, we identify any additional claim limitations beyond the judicial exception and evaluate the additional limitations individually and in combination for determining whether these limitations integrate the judicial exception.
Claim 9 does not integrate the judicial exception into a practical application because the additional claim elements such as a memory, a processor, or processing device recited in 
 	Step 2A, Prong Two (Integration into a Practical Application)
Under Prong Two of the Revised Guidance: 
The claim does not integrate the cited features into a real and practical application.  The claim does not apply or control data from the reservoir properties into useful and practical solution to a real application.  The claim failed to provide any additional claim limitations beyond the judicial exception and evaluate the additional limitations individually and in combination for determining whether these limitations integrate the judicial exception.
Claim 9 also failed to integrate the judicial exception into a practical application because the additional claim elements such as a memory, a processor, or processing device recited in claim 9 recite purely conventional computer functions of collecting information, storing and transforming that information, are well known in data operation and the field of use of the processing elements being well understood for real applications.  Claim 16 is nonstatutory subject matter
Claim 17 cited the non-transitory computer readable medium of claim 16, the instructions further comprise functionality for: identifying a plurality of files associated with the reservoir simulation; scanning every file out of the plurality of files; estimating a time duration of the reservoir simulation based on the plurality of files scanned; and obtaining the plurality of reservoir properties values from the plurality of files scanned, wherein the 3D reservoir simulation data comprises a value indicating a number of the plurality of files, the time duration, and the plurality of reservoir property values.  The cited features are related to 
Claims 18-20  cited the non-transitory computer readable medium of claim 16, the instructions further comprise functionality for: determining a size of the predetermined timestep based on the plurality of reservoir properties, the size of the predetermined timestep being based on the time duration estimated; determining convergence characteristics and outputting properties for the reservoir simulation, the outputting properties comprising a total number of timesteps in the reservoir simulation; and 39
performing non-linear iterations to generate the 2D pixel dataset, the non-linear iterations comprising validating 3D reservoir simulation data well management system and solving the non-linear iterations with a linear solver, wherein the plurality of reservoir properties comprise pressure and saturation changes through a reservoir.
The non-transitory computer readable medium of claim 16, the instructions further comprise functionality for: converting the plurality of reservoir properties into floating-point values; and interpreting the floating values to generate the 3D pixel dataset through interpolation.  The non-transitory computer readable medium of claim 16, the instructions further comprise functionality for: observing the plurality of reservoir properties in a compressed video form.   The cited features are related to characteristics of reservoir and data representation for such properties.  The claims are directed to nonstatutory subject matter for the reason as set in the rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Mirowski et al, US patent application publication 20070014435 in view of Pedersen et al, US patent application publication 20090164182.
As per claim 1, Mirowski disclosed a method, comprising: generating three-dimensional (3D) reservoir simulation data regarding a subsurface formation, wherein the 3D reservoir simulation data corresponds to a plurality of reservoir properties at a predetermined timestep within a reservoir simulation (paras. 0005, 0008, 0014); 
generating a 3D pixel dataset using the 3D reservoir simulation data, wherein each pixel of the 3D pixel dataset is determined based on a plurality of reservoir property values (paras. 0005, 0041), and wherein each pixel of the 3D pixel dataset comprises a red value, a green value, and a blue value that corresponds to three different reservoir property values out of the plurality of reservoir property values (paras. 0041, 0047,  color for image and dimension data), generating a two-dimensional (2D) pixel dataset using the 3D pixel dataset, wherein the 2D pixel dataset corresponds to a single video frame within a plurality of video frames (paras. 0021, 0089, wherein each image herein is represented for a video frame as claimed).   
Mirowski does not expressly disclosed generating a compressed video dataset using the plurality of video frames and a video compression algorithm.  Such feature is however 
	This would motivate practitioner in the art at the time of the effective filing date of the present application would combine the data compression algorithm as taught in Pedersen into Mirowski in order to visual more data in low dimension space and improve the efficiency of compressed run-length information.
As per claim 2, Mirowski disclosed the method of claim 1, further comprising: identifying a plurality of files associated with the reservoir simulation (paras. 0005, 0014 for describing data structures to store simulation data filed and reservoir data file); scanning every file out of the plurality of files; estimating a time duration of the reservoir simulation based on the plurality of files scanned; and obtaining the plurality of reservoir properties values from the plurality of files scanned, wherein the 3D reservoir simulation data comprises a value indicating a number of the plurality of files, the time duration, and the plurality of reservoir property values  (paras. 0050, 0068).
 	As per claim 3, Mirowski disclosed the method of claim 2, further comprising:
determining a size of the predetermined timestep based on the plurality of reservoir properties, the size of the predetermined timestep being based on the time duration estimated; determining convergence characteristics and outputting properties for the reservoir simulation (paras. 0009, 0010), the outputting properties comprising a total number of timesteps in the reservoir simulation (paras. 0010; and performing non-linear iterations to generate the 2D pixel dataset (0009, 0012, 0050), the non-linear iterations comprising validating 3D reservoir simulation data well management system and solving the non-linear iterations with a linear 
As per claim 4, Mirowski disclosed the method of claim 3, wherein the image within a frame or single video frame corresponds to a particular timestep within the total number of timesteps (paras. 0010, 0049, 0050).
As per claim 5, Pedersen disclosed he method of claim 3, wherein the predetermined timestep is configured to output the reservoir simulation data compressed using two different output frequencies, a first output frequency being a conventional output and a second output frequency being a compressed output (paras. 0008, 0015, 0053, 0054).
As per claim 6, Pedersen disclosed the method of claim 1, wherein the video compression algorithm is based on interframe compression (paras. 0008, 0009, 0010, 0011, 0049, 0050).  The compression algorithm could include an H.264 codec.
As per claim 7, Mirowski disclosed the method of claim 1, further comprising: converting the plurality of reservoir properties into floating values; and interpreting the floating-point values to generate the 3D pixel dataset through interpolation (paras. 0072, 0074).
As per claim 8, Pedersen disclosed the method of claim 1, further comprising: observing the plurality of reservoir properties in a compressed video form (paras. 0060, 0066, 0067).
As per claim 9, Mirowski disclosed a computer system, comprising: a processor; and a memory coupled to the processor, the memory comprising functionality for: generating three-dimensional (3D) reservoir simulation data regarding a subsurface formation, wherein the 3D reservoir simulation data corresponds to a plurality of reservoir properties at a predetermined timestep (paras. 0005, 0041) within a reservoir simulation; generating a 3D pixel dataset using 
	This would motivate practitioner in the art at the time of the effective filing date of the present application would combine the data compression algorithm as taught in Pedersen into Mirowski in order to visual more data in low dimension space and improve the efficiency of compressed run-length information.
As per claim 10, Mirowski disclosed the method of claim 9 further comprising: identifying a plurality of files associated with the reservoir simulation (paras. 0005, 0014 for describing data structures to store simulation data filed and reservoir data file); scanning every file out of the plurality of files; estimating a time duration of the reservoir simulation based on the plurality of files scanned; and obtaining the plurality of reservoir properties values from the plurality of files scanned, wherein the 3D reservoir simulation data comprises a value indicating a number of the plurality of files, the time duration, and the plurality of reservoir property values  (paras. 0050, 0068).

determining convergence characteristics and outputting properties for the reservoir simulation (paras. 0009, 0010), the outputting properties comprising a total number of timesteps in the reservoir simulation (paras. 0010; and performing non-linear iterations to generate the 2D pixel dataset (0009, 0012, 0050), the non-linear iterations comprising validating 3D reservoir simulation data well management system and solving the non-linear iterations with a linear solver (paras. 0005, 0006, 0008, 0009, 0010), wherein the plurality of reservoir properties comprises pressure and saturation changes through a reservoir (paras. 0050, 0051, 0052, 0053, 0073, 0074).
As per claim 12, Mirowski disclosed the method of claim 11, wherein the image within a frame or single video frame corresponds to a particular timestep within the total number of timesteps (paras. 0010, 0049, 0050).
As per claim 13, Pedersen disclosed the system of claim 11, wherein the predetermined timestep is configured to output the reservoir simulation data compressed using two different output frequencies, a first output frequency being a conventional output and a second output frequency being a compressed output (paras. 0008, 0010, 0012, 0014, 0015, 0053, and 0054).
As per claim 14, Pedersen disclosed the system of claim 9, Wherein the video compression algorithm is based on interframe compression(paras. 0008, 0009, 0010, 0011, 0049, 0050).  The compression algorithm could include an H.264 codec.  

As per claim 16, Mirowski disclosed a non-transitory computer readable medium storing instructions executable by a computer processor, the instructions comprising functionality for: generating three-dimensional (3D) reservoir simulation data regarding a subsurface formation, wherein the 3D reservoir simulation data corresponds to a plurality of reservoir properties at a predetermined timestep within a reservoir simulation (paras. 0005, 0008, 0014); generating a 3D pixel dataset using the 3D reservoir simulation data,  wherein each pixel of the 3D pixel dataset is determined based on a plurality of reservoir property values (paras. 0005, 0008, 0009, 0041), and wherein each pixel of the 3D pixel dataset comprises a red value, a green value, and a blue value that corresponds to three different reservoir property values out of the plurality of reservoir property values (paras. 0041, 0047,  color for image and dimension data), generating a two-dimensional (2D) pixel dataset using the 3D pixel dataset, wherein the 2D pixel dataset corresponds to a single video frame within a plurality of video frames (paras. 0021, 0089, wherein each image herein is represented for a video frame as claimed).   
Mirowski does not expressly disclosed generating a compressed video dataset using the plurality of video frames and a video compression algorithm.  Such feature is however known in the art.  In fact, Pedersen taught compressing data image or video within node or cell of the 3D volume (paras. 0008, 0015, 0053, 0054) in order to improve an efficiency of compressed run length information and data retrieval.

 	As per claim 17, Mirowski disclosed the non-transitory computer readable medium of claim 16, the instructions further comprise functionality for: 
identifying a plurality of files associated with the reservoir simulation (paras. 0005, 0014 for describing data structures to store simulation data filed and reservoir data file); scanning every file out of the plurality of files; estimating a time duration of the reservoir simulation based on the plurality of files scanned; and obtaining the plurality of reservoir properties values from the plurality of files scanned, wherein the 3D reservoir simulation data comprises a value indicating a number of the plurality of files, the time duration, and the plurality of reservoir property values  (paras. 0050, 0068).
 	As per claim 18, Mirowski disclosed the method of claim 16, further comprising:
determining a size of the predetermined timestep based on the plurality of reservoir properties, the size of the predetermined timestep being based on the time duration estimated; determining convergence characteristics and outputting properties for the reservoir simulation (paras. 0009, 0010), the outputting properties comprising a total number of timesteps in the reservoir simulation (paras. 0010; and performing non-linear iterations to generate the 2D pixel dataset (0009, 0012, 0050), the non-linear iterations comprising validating 3D reservoir simulation data well management system and solving the non-linear iterations with a linear solver (paras. 0005, 0006, 0008, 0009, 0010, 0030), wherein the plurality of reservoir 
Asa per claim 19,  Mirowski disclosed the non-transitory computer readable medium of claim 16, the instructions further comprise functionality for: converting the plurality of reservoir properties into floating-point values; and interpreting the floating values to generate the 3D pixel dataset through interpolation (paras. 0072, 0074).

As per claim 20, Pedersen disclosed the non-transitory computer readable medium of claim 16, the instructions further comprise functionality for: observing the plurality of reservoir properties in a compressed video form (paras. 0060, 0066, 0067).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI Q PHAN whose telephone number is (571)272-3783. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI Q PHAN/Primary Examiner, Art Unit 2147